207 F.2d 774
James Mortimer BUCKLE, also known as James B. Buckle, in his own right and for the use and benefit of O. A. Johnson and Louise G. Johnson, O. A. Johnson and Louise G. Johnson, Appellants,v.STATE AUTOMOBILE MUTUAL INSURANCE COMPANY OF COLUMBUS, OHIO, Appellee.
No. 14393.
United States Court of Appeals Fifth Circuit.
November 10, 1953.

Appeal from the U. S. District Court for the Southern District of Florida; Bryan Simpson, Judge.
Greene, Ayres & Greene, and Williard Ayres, Ocala, Fla., for appellants.
Marks, Gray, Yates & Conroy, and Francis P. Conroy, Jacksonville, Fla., D. Niel Ferguson, Ocala, Fla., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
HUTCHESON, Chief Judge.


1
The material facts in this case are the same in substance as in Maryland Casualty Co. v. Cross, 5 Cir., 112 F.2d 58.


2
The judgment appealed from is, therefore, affirmed on the authority of that case.